FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10133

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00164-DGC

 v.
                                                 MEMORANDUM*
MARCO ANTONIO OCHOA-
GONZALEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Marco Antonio Ochoa-Gonzalez appeals from the district court’s judgment

and challenges his guilty-plea conviction and 70-month sentence for possession

with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and (b)(1)(C). Pursuant to Anders v. California, 386 U.S. 738 (1967), Ochoa-

Gonzalez’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Ochoa-

Gonzalez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Ochoa-Gonzalez waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    15-10133